Order, Supreme Court, New York County (Alfred Toker, J.), entered on or about November 19, 1996, which granted the landlord defendants’ motion for summary judgment dismissing plaintiff tenant’s complaint, unanimously modified, on the law, to deny the motion as to the first cause of action for negligence, and otherwise affirmed, without costs.
Plaintiff alleges that she was raped and beaten by the only other resident of the building, an employee of defendants, after all other apartments had been vacated. Plaintiff’s theory that defendants should be held responsible because they negligently hired the employee was rejected by the IAS Court for lack of evidence that defendants knew or should have known of the employee’s violent propensities. We disagree. For purposes of the motion, plaintiff, single and female, showed that defendants placed a single man, knowing nothing about him and making no apparent effort to obtain references, in an apartment in the building, with written permission to be in plaintiff’s apartment to make repairs. Such evidence is sufficient to raise issues of fact as to whether defendants breached a duty owing to plaintiff and whether the attack was foreseeable (see, Rivera v New York City Tr. Auth., 77 NY2d 322, 329). We do not pass upon the admissibility of the attacker’s alleged statement to plaintiff during the attack. Plaintiff’s remaining causes of action are without merit. Concur—Sullivan, J. P., Rosenberger, Ellerin, Williams and Colabella, JJ.